DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-4, 6-15, and 17-22 are allowed in this application.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Shig Furukawa on 10/14/21, followed by an amendment via email from Mr. Shig Furukawa on 01/14/2021.
THE APPLICATION HAS BEEN AMENDED AS DETAILED:

1. (Currently Amended)    A computer-implemented virtual currency system for issuing and managing electronic virtual currency units substantiated by real fiat currency value thereby providing system participating users to purchase products and/or services from system participating merchants with total or partial payment by virtual currency units and for the users to exchange virtual currency units for real currency, and for determining [[the]] an exchange rate value of the virtual currency units based on [[the]] a value of real currency in a real bank account of a user thereby providing system participants with a common automatic and real-time [[Fiat]] fiat money based exchange rate system for the virtual currency units, the virtual currency system comprising:
a virtual currency controller in a network communication with a real bank account that is accessible online comprising real currency and with one or more merchant controllers configured for such communication and accessible to the merchants via merchant interfaces for providing products and/or services for sale to the users, each of the merchant controllers comprising a respective associated memory having controller executable code stored thereon, the virtual currency controller comprising an associated memory having controller executable code 
issuing virtual currency units; and
providing a virtual bank comprising a first amount of virtual currency units and virtual user bank accounts assigned to the users and comprising a second amount of virtual currency units separately allotted into respective ones of the virtual user bank accounts;
at least one graphical user interface configured for being in a network communication with the virtual currency controller for providing access to the virtual currency controller by the user, the at least one graphical user interface  providing the user access to a respective one of the virtual user bank accounts for using virtual currency units by way of commands via the at least one graphical user interface and access to the products and/or services provided by the merchant controllers
at least one graphical user interface, wherein the virtual currency controller receives the user disposal commands via the at least one graphical user interface and executes the disposal commands, wherein disposal of currency units comprises using currency units for exchange for real currency and/or for purchase of products and or services;
wherein execution of the virtual currency controller executable code causes the virtual currency controller to further perform steps comprising:
a) automatically determining in real-time an exchange rate of the virtual currency units based on a real-time monetary value of real currency in the real bank account, the total of the first amount of virtual currency units and the total of the second amount of virtual currency units;
b) automatically providing users in real-time to exchange virtual currency units for real currency in the real bank account based on the exchange rate by way of user exchange commands via the at least one graphical user interface, wherein the virtual currency controller receives the user exchange commands via the at least one graphical user interface and executes the exchange commands;
c) automatically selectively allotting in real-time a given amount of virtual currency units to the user based on a purchase of a product and/or service by the user via the at least one graphical user interface; and
d) providing for users to purchase via purchase commands through the at least one graphical user interface products and/or services with user purchase commands through the at least one graphical user interface for total or partial payment by virtual currency units from their respective virtual user bank accounts,
wherein execution of the merchant controller executable code causes the merchant controller to perform steps comprising:
i. offering products and/or services for purchase to users via the at least one graphical user interface by way of the virtual currency controller; and

wherein execution of the virtual currency controller executable code causes the virtual currency controller to manage the virtual currency via computational steps comprising:
determining the exchange rate of the virtual currency based on the steps represented by formula (l)(a):
                
                    Y
                    V
                    =
                     
                    
                        
                            B
                            S
                            V
                        
                        
                            (
                            Q
                            +
                            M
                            )
                        
                    
                
            
wherein YV represents the exchange rate of the virtual currency unit,
wherein BSV represents the amount of real currency held in the real bank,
wherein Q represents the total amount of virtual currency units held in the virtual bank and not owned by users, and
wherein M represents the total amount of virtual currency units held in the virtual bank accounts of users,
wherein the at least one graphical user interface is superimposed and embedded directly on one of the merchant interfaces allowing the user to access the one of the merchant interfaces via the at least one graphical user interface and displays the products and/or services for being selectively purchased by way of purchase commands via the at least one graphical user interface.

2. (Currently Amended)	A virtual currency system according to claim 1, wherein execution of the virtual currency controller executable code further provides a database of virtual currency points allotted to users based on predetermined requirements stored in the memory and being exchangeable for virtual currency units with exchange commands via the at least one graphical user interface, wherein step (b) further comprises selectively allotting a given amount of virtual currency points representing a given amount of virtual currency units in lieu of direct virtual currency units.

3. (Previously Presented)	A virtual currency system according to claim 1, wherein payment with virtual currency units in step (d) is deposited in the virtual 

4. (Previously Presented)	A virtual currency system according to claim 1, wherein merchants are provided with depositing real currency into the real bank account.

5.  (Cancelled)

6. (Currently Amended)	A virtual currency system according to claim 1, wherein execution of the virtual currency controller executable code causes the virtual currency controller to further perform steps comprising:
determining a modified exchange rate of the virtual currency based on the steps represented by formula (l)(e):
                
                    m
                    o
                    d
                    i
                    f
                    i
                    e
                    d
                    Y
                    V
                    =
                     
                    
                        
                            B
                            S
                            V
                            -
                            
                                
                                    D
                                
                            
                            Y
                            V
                        
                        
                            
                                
                                    Q
                                    +
                                    M
                                
                            
                            +
                            (
                            M
                            -
                            D
                            )
                        
                    
                
            
wherein modifiedYV represents the modified exchange rate of the virtual currency unit,
D represents a discount offered by a merchant to users on an item in [[the]] a form of a given quantity of virtual currency units in lieu or in addition to a given amount of real currency for the purchase of the item.

7. (Previously Presented)	A virtual currency system according to claim 1, wherein execution of the virtual currency controller executable code causes the virtual currency controller to further perform steps comprising:
determining the BSV based on the steps represented by the formula (Ill)( a):
                
                    B
                    S
                    V
                    =
                    
                        
                            Q
                        
                    
                    Y
                    V
                    +
                    
                        
                            M
                        
                    
                    Y
                    V
                
            .

8. (Currently Amended)	A virtual currency system according to claim 1, wherein execution of the virtual currency controller executable code causes the virtual currency controller to further perform steps comprising:
determining a new exchange rate based on the steps represented by formula (l)(b) or by formula (l)(c) or by formula (l)(d),
wherein formula (l)(b) comprises:
                
                    n
                    e
                    w
                    Y
                    V
                    =
                     
                    
                        
                            n
                            e
                            w
                            B
                            S
                            V
                        
                        
                            (
                            n
                            e
                            w
                            Q
                            +
                            M
                            )
                        
                    
                
            
wherein formula (l)(c) comprises:
                
                    n
                    e
                    w
                    Y
                    V
                    =
                     
                    
                        
                            n
                            e
                            w
                            B
                            S
                            V
                        
                        
                            (
                            n
                            e
                            w
                            Q
                            +
                            n
                            e
                            w
                            M
                            )
                        
                    
                
            
wherein formula (l)(d) comprises:
                
                    n
                    e
                    w
                    Y
                    V
                    =
                     
                    
                        
                            n
                            e
                            w
                            B
                            S
                            V
                        
                        
                            (
                            Q
                            +
                            n
                            e
                            w
                            M
                            )
                        
                    
                
            
wherein newYV represents a new exchange rate in light of a previous exchange rate YV,
wherein newBSV represents a new amount of real currency held in the real bank in light of a previous amount of real currency held in the real bank, wherein newBSV is determined by computer implementable steps represented by formula (lll)(b) or by formula (lll)(c),
wherein formula(lll)(b) comprises:
                
                    n
                    e
                    w
                    B
                    S
                    V
                    =
                    B
                    S
                    V
                    +
                    (
                    X
                     
                     
                    n
                    e
                    w
                    S
                    A
                    )
                
            
wherein X represents the new real currency added to the BSV,
wherein newSA is determined by computer implementable steps represented by formula (IV)(b):
                
                    n
                    e
                    w
                    S
                    A
                    =
                    S
                    A
                    +
                    (
                    S
                    A
                    R
                    )
                    X
                
            
wherein SA represents a portion of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof,
SAR is a percentage of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof,
wherein formula(lll)(c) comprises:
                
                    n
                    e
                    w
                    B
                    S
                    V
                    =
                    B
                    S
                    V
                     
                     
                    V
                    S
                
            
wherein the VS represents the value stream and is determined by computer implementable steps represented by the formula (IV):
                
                    V
                    S
                    =
                    B
                    S
                    V
                     
                     
                    (
                    D
                    )
                    Y
                    V
                
            
wherein D represents a discount offered by a merchant to users on an item in the form of a given quantity of virtual currency units in lieu or in addition to a given amount of real currency for the purchase of the item,
wherein newQ represents a new total amount of virtual currency units held in the virtual bank and not owned by users in light of a previous amount of virtual currency units held in the virtual bank and not owned by users, wherein newQ is determined by computer implementable steps represented by formula (V)(a) or by formula (V)(b) or by formula (V)(c) or by formula (V)(d) or by formula (V)(e),
wherein formula (V)(a) comprises:
                
                    n
                    e
                    w
                    Q
                    =
                    Q
                    +
                    
                        
                            x
                        
                        
                            c
                        
                    
                
            
wherein formula (V)(b) comprises:
                
                    n
                    e
                    w
                    Q
                    =
                    Q
                     
                     
                    P
                
            
wherein formula (V)(c) comprises:
                
                    n
                    e
                    w
                    Q
                    =
                    Q
                    +
                    Z
                
            
wherein formula (V)(d) comprises:
                
                    n
                    e
                    w
                    Q
                    =
                    Q
                    +
                    D
                
            
wherein formula (V)(e) comprises:
                
                    n
                    e
                    w
                    Q
                    =
                    Q
                     
                     
                    D
                
            
wherein C represents the Golden Ratio φ,
wherein P represents the amount of virtual currency units exchanged for a given amount of virtual currency points,
wherein Z represents the quantity of virtual currency units that a user converts into real currency,
wherein newM represents a new total amount of virtual currency units held in the virtual bank accounts of users [[s]] in light of a previous amount of virtual currency units held in the virtual bank accounts of users, wherein newM is determined by computer implementable steps represented by formula (Vl)(a) or by formula (Vl)(b),
wherein formula (Vl)(a) comprises:
                
                    n
                    e
                    w
                    M
                    =
                    M
                     
                     
                    Z
                
            
wherein formula (Vl)(b) comprises:
                
                    n
                    e
                    w
                    M
                    =
                    M
                     
                     
                    D
                
            .

9. (Previously Presented)	A virtual currency system according to claim 1, wherein execution of the virtual currency controller executable code causes the virtual currency controller to further perform steps comprising:
determining the total currency value held in the real bank based on the steps represented by formula (Il)(a):
                
                    T
                    D
                    V
                    =
                    B
                    S
                    V
                    +
                    S
                    A
                
            
wherein TDV represents the total currency value in the real bank,
wherein BSV represents the total amount of real currency in the real bank,
wherein SA represents a portion of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof.

10. (Currently Amended)	A virtual currency system according to claim 9, wherein execution of the virtual currency controller executable code causes the virtual currency controller to further perform steps comprising:

wherein formula (ll)(b) comprises:
                
                    n
                    e
                    w
                    T
                    D
                    V
                    =
                    T
                    D
                    V
                    +
                    X
                
            
wherein formula (ll)(c) comprises:
                
                    n
                    e
                    w
                    T
                    D
                    V
                    =
                    n
                    e
                    w
                    B
                    S
                    D
                    +
                    n
                    e
                    w
                    S
                    A
                
            
wherein formula (ll)(d) comprises:
                
                    n
                    e
                    w
                    T
                    D
                    V
                    =
                    
                        
                            Z
                        
                    
                    Y
                    V
                
            
wherein newTDV represents the new total currency value held in the real bank,
wherein newBSV represents a new amount of real currency held in the real bank in light of a previous amount of real currency held in the real bank, wherein newBSV is determined by computer implementable steps represented by formula (lll)(b) or by formula (lll)(c),
wherein formula(lll)(b) comprises:
                
                    n
                    e
                    w
                    B
                    S
                    V
                    =
                    B
                    S
                    V
                    +
                    (
                    X
                     
                     
                    n
                    e
                    w
                    S
                    A
                    )
                
            
wherein formula(lll)(c) comprises:
                
                    n
                    e
                    w
                    B
                    S
                    V
                    =
                    B
                    S
                    V
                     
                     
                    V
                    S
                
            
wherein X represents the new real currency added to the BSV,
newSA is determined by computer implementable steps represented by formula (IV)(b):
                
                    n
                    e
                    w
                    S
                    A
                    =
                    S
                    A
                    +
                    (
                    S
                    A
                    R
                    )
                    X
                
            
wherein SA represents a portion of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof,
wherein SAR is a percentage of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof,
wherein the VS represents the value stream and is determined by computer implementable steps represented by the formula (IV):
                
                    V
                    S
                    =
                    B
                    S
                    V
                     
                     
                    (
                    D
                    )
                    Y
                    V
                
            
wherein D represents a discount offered by a merchant to users on an item in the form of a given quantity of virtual currency units in lieu or in addition to a given amount of real currency for the purchase of the item,
wherein Z represents the quantity of virtual currency units that a user converts into real currency.


determining the SA based on the steps represented by formula (IV)(a):
                
                    S
                    A
                    =
                    (
                    S
                    A
                    R
                    )
                    T
                    D
                    V
                
            
wherein TDV represents the total currency value in the real bank,
wherein SA represents a portion of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof.

12. (Currently Amended)       A computer-implemented method for providing a virtual currency computer-implemented system issuing and managing electronic virtual currency units substantiated by real fiat currency value thereby providing system participating users to purchase products and/or services from system participating merchants with total or partial payment by virtual currency units and for the users to exchange virtual currency units for real currency, the method providing for determining [[the]] an exchange rate value of the virtual currency units based on [[the]] a value of real currency in a real bank account of the user thereby providing system participants with a common automatic and fiat money based exchange rate system for the virtual currency units, the method comprising:
providing a real bank account comprising real currency that is accessible online;
 providing users access to products and/or services offered by merchants for sale via [[a]]  a graphical user interface in a network communication with one or more merchant controllers configured for such communication, each of the merchant controllers comprising a respective associated memory having controller executable code stored thereon, wherein execution of the merchant controller executable code causes the merchant controller to perform steps comprising: (i) offering products and/or services for purchase to users via the graphical user interface by way of the virtual currency controller; and (ii) receiving total or partial payment by virtual currency units from the virtual user bank accounts by way of the virtual currency controller;
providing a virtual bank comprising a first amount of virtual currency units, the virtual bank being provided by execution of controller executable code stored within a memory associated to a virtual currency controller, wherein the virtual a real bank account, with the one or more merchant controllers and with the graphical user interface;
providing virtual user bank accounts within the virtual bank assigned to users and comprising a second amount of virtual currency units separately allotted into respective ones of the virtual user bank accounts, wherein the virtual currency units in a given bank account assigned to a given user being at an exclusive disposal and accessibility of that given user, the virtual user bank accounts being provided by the execution of the controller executable code stored within the memory associated to the virtual currency controller, the exclusive disposal being provided by the execution of the virtual currency controller executable code providing that given user the exclusive disposal by way of user disposal commands via the graphical user interface, wherein the virtual currency controller receives the user disposal commands via the graphical user interface and executes the disposal commands, wherein disposal of currency units comprises using currency units for exchange for real currency and/or for purchase of products and or services;
determining an exchange rate of the virtual currency units based on a real-time monetary value of real currency in the real bank account, the total of the 
providing users to exchange virtual currency units for real currency in the real bank account based on the exchange rate by way of exchange commands via the graphical user interface;
selectively allotting a given amount of virtual currency units to the user based on a purchase of a product and/or service by the user by way of purchase commands via the graphical user interface, wherein the step of selectively allotting a given amount of virtual currency units to the user is provided by the execution of the controller executable code stored within the memory associated to the virtual currency controller;
providing for users to purchase products and/or services with total or partial payment by virtual currency units from their respective user bank accounts by way of purchase commands via the graphical user interface;
determining the exchange rate of the virtual currency based on the steps provided by the execution of the controller executable code stored within the 
                
                    Y
                    V
                    =
                    
                        
                            B
                            S
                            V
                        
                        
                            (
                            Q
                            +
                            M
                            )
                        
                    
                
            
wherein YV represents the exchange rate of the virtual currency unit,
wherein BSV represents the amount of real currency held in the real bank,
wherein Q represents the total amount of virtual currency units held in the virtual bank and not owned by users, and
wherein M represents the total amount of virtual currency units held in the virtual bank accounts of users,
wherein the graphical user interface is displayed directly superimposed and embedded on a merchant-provided customer interface and allows users to access the merchant-provided customer interfaces via the graphical user interface.

13. (Previously presented)	A method according to claim 12, further comprising:
providing database of virtual currency points allotted to users based on predetermined requirements stored in the memory associated to the virtual currency controller and being exchangeable for virtual currency units with graphical user interface, wherein the database of virtual currency points is provided by the execution of the controller executable code stored within the memory associated to the virtual currency controller, wherein selectively allotting a given amount of virtual currency units comprises selectively allotting a given amount of virtual currency points representing a given amount of virtual currency units in lieu of direct virtual currency units.

14. (Currently Amended)	A method according to claim 12,  wherein the payment with virtual currency units is deposited in the virtual bank as a part of the first amount or exchanged for real currency based on the exchange rate and deposited in the real bank account.

15. (Currently Amended) A method according to claim 12, wherein merchants are provided with depositing real currency into the real bank account.

16. (Cancelled).

the method further comprises:
determining a modified exchange rate of the virtual currency based on the steps provided by the execution of the controller executable code stored within the memory associated to the virtual currency controller and represented by formula (l)(e):
                
                    m
                    o
                    d
                    i
                    f
                    i
                    e
                    d
                    Y
                    V
                    =
                    
                        
                            B
                            S
                            V
                            -
                            
                                
                                    D
                                
                            
                            Y
                            V
                        
                        
                            
                                
                                    Q
                                    +
                                    D
                                
                            
                            +
                            (
                            M
                            -
                            D
                            )
                        
                    
                
            
wherein modifiedYV represents the modified exchange rate of the virtual currency unit,
wherein D represents a discount offered by a merchant to users on an item in the form of a given quantity of virtual currency units in lieu or in addition to a given amount of real currency for the purchase of the item.

18. (Previously Presented)	A method according to claim 12, wherein the method further comprises:
determining the BSV based on the steps provided by the execution of the controller executable code stored within the memory associated to the virtual currency controller and represented by the formula (lll)(a):
                
                    B
                    S
                    V
                    =
                    
                        
                            Q
                        
                    
                    Y
                    V
                    +
                    
                        
                            M
                        
                    
                    Y
                    V
                
            .

19. (Currently Amended)	A method according to claim 12, wherein the method further comprises:
determining a new exchange rate based on the steps provided by the execution of the controller executable code stored within the memory associated to the virtual currency controller and represented by formula (l)(b) or by formula (l)(c) or by formula (l)(d),
wherein formula (l)(b) comprises:
                
                    n
                    e
                    w
                    Y
                    V
                    =
                    
                        
                            n
                            e
                            w
                            B
                            S
                            V
                        
                        
                            (
                            n
                            e
                            w
                            Q
                            +
                            M
                            )
                        
                    
                
            
wherein formula (l)(c) comprises:
                
                    n
                    e
                    w
                    Y
                    V
                    =
                    
                        
                            n
                            e
                            w
                            B
                            S
                            V
                        
                        
                            (
                            n
                            e
                            w
                            Q
                            +
                            n
                            e
                            w
                            M
                            )
                        
                    
                
            
wherein formula (l)(d) comprises:
                
                    n
                    e
                    w
                    Y
                    V
                    =
                    
                        
                            n
                            e
                            w
                            B
                            S
                            V
                        
                        
                            (
                            Q
                            +
                            n
                            e
                            w
                            M
                            )
                        
                    
                
            
wherein newYV represents a new exchange rate in light of a previous exchange rate YV,
wherein newBSV represents a new amount of real currency held in the real bank in light of a previous amount of real currency held in the real bank, wherein newBSV is determined by computer implementable steps represented by formula (lll)(b) or by formula (lll)(c),
wherein formula(lll)(b) comprises:
                
                    n
                    e
                    w
                    B
                    S
                    V
                    =
                    B
                    S
                    V
                    +
                    (
                    X
                     
                     
                    n
                    e
                    w
                    S
                    A
                    )
                
            
wherein X represents the new real currency added to the BSV,
wherein newSA is determined by computer implementable steps represented by formula (IV)(b):
                
                    n
                    e
                    w
                    S
                    A
                    =
                    S
                    A
                    +
                    (
                    S
                    A
                    R
                    )
                    X
                
            
wherein SA represents a portion of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof,
wherein SAR is a percentage of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof,
wherein formula(lll)(c) comprises:
                
                    n
                    e
                    w
                    B
                    S
                    V
                    =
                    B
                    S
                    V
                     
                     
                    V
                    S
                
            
wherein the VS represents the value stream and is determined by computer implementable steps represented by the formula (IV):
                
                    V
                    S
                    =
                    B
                    S
                    V
                     
                     
                    (
                    D
                    )
                    Y
                    V
                
            
D represents a discount offered by a merchant to users on an item in the form of a given quantity of virtual currency units in lieu or in addition to a given amount of real currency for the purchase of the item,
wherein newQ represents a new total amount of virtual currency units held in the virtual bank and not owned by users in light of a previous amount of virtual currency units held in the virtual bank and not owned by users, wherein newQ is determined by computer implementable steps represented by formula (V)(a) or by formula (V)(b) or by formula (V)(c) or by formula (V)(d) or by formula (V)(e),
wherein formula (V)(a) comprises:
                
                    n
                    e
                    w
                    Q
                    =
                    Q
                    +
                    
                        
                            x
                        
                        
                            c
                        
                    
                
            
wherein formula (V)(b) comprises:
                
                    n
                    e
                    w
                    Q
                    =
                    Q
                     
                     
                    P
                
            
wherein formula (V)(c) comprises:
                
                    n
                    e
                    w
                    Q
                    =
                    Q
                    +
                    Z
                
            
wherein formula (V)(d) comprises:
                
                    n
                    e
                    w
                    Q
                    =
                    Q
                    +
                    D
                
            
wherein formula (V)(e) comprises:
                
                    n
                    e
                    w
                    Q
                    =
                    Q
                     
                     
                    D
                
            
wherein C represents Golden Ratio φ,
P represents the amount of virtual currency units exchanged for a given amount of virtual currency points,
wherein Z represents the quantity of virtual currency units that a user converts into real currency,
wherein newM represents a new total amount of virtual currency units held in the virtual bank accounts of users [[s]] in light of a previous amount of virtual currency units held in the virtual bank accounts of users, wherein newM is determined by computer implementable steps represented by formula (Vl)(a) or by formula (Vl)(b), 
wherein formula (Vl)(a) comprises:
                
                    n
                    e
                    w
                    M
                    =
                    M
                     
                     
                    Z
                
            
wherein formula (Vl)(b) comprises:
                
                    n
                    e
                    w
                    M
                    =
                    M
                     
                     
                    D
                
            

20. (Previously Presented) A method according to claim 12, wherein the method further comprises:
determining the total currency value held in the real bank based on the steps provided by the execution of the controller executable code stored within 
                
                    T
                    D
                    V
                    =
                    B
                    S
                    V
                    +
                    S
                    A
                
            
wherein TDV represents the total currency value in the real bank,
wherein BSV represents the total amount of real currency in the real bank,	
wherein SA represents a portion of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof.

21. (Currently Amended)	A method according to claim 20, wherein the method further comprises:
determining a new total currency value held in the real bank in light of a previous total currency value held in the real bank based on the steps provided by the execution of the controller executable code stored within the memory associated to the virtual currency controller and represented by formula (ll)(b) or by formula (ll)(c) or by formula (ll)(d),
wherein formula (ll)(b) comprises:
                
                    n
                    e
                    w
                    T
                    D
                    V
                    =
                    T
                    D
                    V
                    +
                    X
                
            
wherein formula (ll)(c) comprises:
                
                    n
                    e
                    w
                    T
                    D
                    V
                    =
                    n
                    e
                    w
                    B
                    S
                    V
                    +
                    n
                    e
                    w
                    S
                    A
                
            
wherein formula (ll)(d) comprises:
                
                    n
                    e
                    w
                    T
                    D
                    V
                    =
                    
                        
                            Z
                        
                    
                    Y
                    V
                
            
wherein newTDV represents the new total currency value held in the real bank,
wherein newBSV represents a new amount of real currency held in the real bank in light of a previous amount of real currency held in the real bank, wherein newBSV is determined by computer implementable steps represented by formula (lll)(b) or by formula (lll)(c),
wherein formula(lll)(b) comprises:
                
                    n
                    e
                    w
                    B
                    S
                    V
                    =
                    B
                    S
                    V
                    +
                    (
                    X
                     
                     
                    n
                    e
                    w
                    S
                    A
                    )
                
            
wherein formula(lll)(c) comprises:
                
                    n
                    e
                    w
                    B
                    S
                    V
                    =
                    B
                    S
                    V
                     
                     
                    V
                    S
                
            
wherein X represents the new real currency added to the BSV,
wherein newSA is determined by computer implementable steps represented by formula (IV)(b):
                
                    n
                    e
                    w
                    S
                    A
                    =
                    S
                    A
                    +
                    (
                    S
                    A
                    R
                    )
                    X
                
            
wherein SA represents a portion of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof,
SAR is a percentage of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof,
wherein the VS represents the value stream and is determined by computer implementable steps represented by the formula (IV):
                
                    V
                    S
                    =
                    B
                    S
                    V
                     
                     
                    (
                    D
                    )
                    Y
                    V
                
            
wherein D represents a discount offered by a merchant to users on an item in the form of a given quantity of virtual currency units in lieu or in addition to a given amount of real currency for the purchase of the item,
wherein Z represents the quantity of virtual currency units that a user converts into real currency.

22. (Previously Presented) A virtual currency method according to claim 19, wherein the method further comprises:
determining the SA based on the steps provided by the execution of the controller executable code stored within the memory associated to the virtual currency controller and represented by formula (IV)(a):
                
                    S
                    A
                    =
                    B
                    
                        
                            S
                            A
                            R
                        
                    
                    T
                    D
                    V
                
            
wherein TDV represents the total currency value in the real bank,
SA represents a portion of the total currency value of the BSV that is set aside for absorbing fluctuations of the YV due to overvaluation or undervaluation thereof.

Allowable Subject Matter
Claims 1-4, 6-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments and Applicant’s arguments filed on 10/12/20. When considering the additional elements, they are doing more than just applying a computer to the abstract idea. For example, the computer related elements – such as, the virtual currency controller, merchant controllers, a network communication, graphical user interface presentation – are more than just tools to use virtual currency that is backed by real currency for conducting transactions.  Additionally, applicant asserts that the amended claim “integrates a recited exception into a practical application at least because it provides a technical solution to this problem by providing a user interface superimposed on a merchant interface and displaying products and/or services for a user via the user 



The instant invention overcomes prior art rejection because the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  
As recited in the claims, claim specific elements of:
“a computer-implemented virtual currency system for issuing and managing electronic virtual currency units substantiated by real fiat currency… determining an exchange rate value of the virtual currency units based on a value of real currency in a real bank account of a user thereby providing system participants with a common automatic and real-time fiat money based exchange rate system for the virtual currency units… a virtual currency controller in a network communication with a real bank account that is accessible online comprising real currency and with one or more merchant controllers configured for such communication and accessible to the merchants via merchant interfaces for providing products and/or configured for being in a network communication with the virtual currency controller for providing access to the virtual currency controller by the user… given user exclusive disposal of the virtual currency units in a given virtual bank account assigned to that given user… a) automatically determining in real-time an exchange rate of the virtual currency units based on a real-time monetary value of real currency in the real bank account, the total of the first amount of virtual currency units and the total of the second amount of virtual currency units; b) automatically providing users in real-time to exchange virtual currency units for real currency in the real bank account based on the exchange rate by way of user exchange commands… c) automatically selectively allotting in real-time a given amount of virtual currency units…. d) providing for users to purchase via purchase commands… wherein execution of the merchant controller executable code… i. offering products and/or services for purchase to users… by way of the virtual currency controller; and ii. receiving total or 


    PNG
    media_image1.png
    25
    75
    media_image1.png
    Greyscale

wherein YV represents the exchange rate of the virtual currency unit, 
wherein BSV represents the amount of real currency held in the real bank, 
wherein Q represents the total amount of virtual currency units held in the virtual bank and not owned by users, and
wherein M represents the total amount of virtual currency units held in the virtual bank accounts of users”, limit the claims in a specific and narrow way that overcome the prior art.
The prior art of record, Hakim (20130246233) teaches a system of implementing currency exchange by recording a legal tender value of an accounting system entry, and recording a currency alternative unit decomposition of the accounting system entry – “calculating a financial amount for the financial transaction utilizing at least the currency alternative unit decomposition of the accounting system entry further includes calculating a financial amount for the financial transaction utilizing at least the currency alternative unit decomposition representing an amount of virtual currency units”.  However, Hakim does not teach or suggest specific a virtual/real currency exchange system where the exchange rate is based on how much real currency each party has versus how much the virtual money the customer and others have in their respective accounts… ” 
determining an exchange rate value of the virtual currency units based on a value of real currency in a real bank account of a user thereby providing system participants with a common automatic and real-time fiat money based exchange rate system for the virtual currency units”.  See claims 1 and 12.  In addition to this exchange rate mechanism, the claims added several specific variables and precise mathematical methods of calculation, which are:
determining the exchange rate of the virtual currency based on the formula
  
    PNG
    media_image1.png
    25
    75
    media_image1.png
    Greyscale
 
where
YV = the exchange rate of the virtual currency unit, 
 BSV = the amount of real currency held in the real bank, 

M = the total amount of virtual currency units held in the virtual bank accounts of users.
The closest prior art found in the examiner search are:
(1) Peng (20180225757) which teaches internet-based currency exchange and settlement method and system, where the exchange requirements of legal tender in a period is related to the amount of out-flow value that is greater than an amount of in-flow value (unlike the claimed invention, which compares user’s real money to user’s and other’s virtual money to calculate the exchange rates); 
(2) Herriger (20170364999) which teaches virtual currency exchange management that determines the currency exchange based on supply and demand in the virtual currency exchange;
(3) Ronca (20200005280) which teaches a method of account tokenization for virtual currency resources where the amount of a virtual currency is based on the bank account of a customer, and the associated amount of funds can be increased by the credit of the amount of virtual currency; 
von NotHaus (20080167965) which teaches a system and method for extracting value from a virtual account  by debiting a current virtual value balance by the equivalent virtual value, the current virtual value balance; and 
(5) Peng (Virtual Money Supply Model with Virtual Banks, The Research on Network Virtual Money Supply Model, 2009 International Conference on Future Networks, ISBN (PAPER): 978-0-7695-3567-8 (Page(s): 18-22), 2009) which teaches possible impact of exchange rate fluctuation on total user's on-line time and possible impact of the devaluation of virtual money on the total amount of virtual currency in circulation. 
These prior art – alone or in combination – do not disclose the unique exchange rate concept and its specific mechanism as discussed above.  
Therefore the claims are deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-

/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692